Title: Report from John Lenthall, 9 July 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Stone work done to the South wing of the
          Capitol July 5th to the 9th 1803
          — Rough Stone —
          To the South & West fronts about 47 Perches
          Part of the time employed in erecting Scaffolds fixing Machinary for Setting the Cut Stone &c &c—
          — Cut Stone —
          Set in South front, of Ashler 60 feet run.
          of Base blocks, rung. Measure 91 feet
          Ashler Courses 12 Inches thick
          Base Block—13 Inches do
          for B H Latrobe
          
            Jno Lenthall
          
        